November 18, 2011 Via EDGAR Kieran Brown Christina DiAngelo Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Principal Funds, Inc. Registration Statement on Form N-14 Dear Mr. Brown and Ms. DiAngelo: On behalf of Principal Funds, Inc. ("PFI"), we transmit herewith for filing with the Securities and Exchange Commission pursuant to Rule 488 under the Securities Act of 1933 (the "Act") PFI's registration statement on Form N-14 under the Act (the "Registration Statement"). This N-14 is identical to the N-14 filed on November 8, 2011 (Accession No: 0000898745-11- 000766) but for varying EDGAR identifiers and a correct registration statement number. The November 8, 2011 N-14 inadvertently was filed under the wrong registration statement number and omitted the target fund identifiers for the SmallCap Value Fund. The Registrant has filed an application for withdrawal with respect to the N-14 filed on November 8, 2011. As discussed with the staff, the Registrant intends to file, in a separate correspondence, a request for acceleration with respect to the Registration Statement requesting an effective date of December 8, 2011, the previously anticipated effective date of the N-14 filed on November 8 th . We understand that the Registrant is responsible for the accuracy and adequacy of the disclosure in the filing and that staff comments or our changes to the disclosure in response to the staff comments do not foreclose the Commission from taking any action with respect to the filing. In addition, the Registrant may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please call me at 515-235-9328 or Jennifer A. Mills of this office at 515-235-9154 if you have any questions or comments. Sincerely, /s/ Adam U. Shaikh Adam U. Shaikh Assistant Counsel Principal Funds, Inc. Enclosures
